t c memo united_states tax_court pulsar components international inc petitioner v commissioner of internal revenue respondent docket no filed date held compensation paid_by p to two of its officers shareholders is reasonable both officers had the appropriate education and employment background for their positions with p worked long hours for the company and its predecessor and helped increase its gross_sales in a volatile market the success of the business required great expertise in trading computer chips and microprocessors these qualities were especially exemplified during the taxable_year at issue when p proved profitable even though it faced adverse economic conditions moreover p's retained earnings grew and p paid regular dividends although p paid the officers more compensation than provided for in their employment agreements all of their compensation was reasonable in light of the significant appreciation in the value of p's stock and other facts and circumstances charles r goulding and michael s press for petitioner halvor n adams iii and thomas j kerrigan for respondent memorandum findings_of_fact and opinion laro judge pulsar components international inc petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in its income_tax for its taxable_year ended date respondent determined that dollar_figure of the dollar_figure claimed by petitioner as officers' compensation was unreasonable in an amendment to her answer respondent asserted that dollar_figure of the claimed compensation was unreasonable increasing the claimed deficiency to dollar_figure respondent also asserted in the amendment that petitioner was liable for an addition_to_tax under sec_6661 we must decide the amount of compensation paid_by petitioner that is reasonable and thus deductible as a business_expense under sec_162 we hold all of it is unless otherwise stated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure we separately refer to thomas f laviano and peter t woll as mr laviano and mr woll respectively we collectively refer to them as the officers findings_of_fact accordingly we also hold that petitioner is not liable for the addition_to_tax asserted by respondent some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference petitioner's principal office was in hicksville new york when it petitioned the court petitioner filed its federal_income_tax return based on a fiscal_year ending date and it used the cash_receipts_and_disbursements_method petitioner petitioner is a third-tier chip broker that locates purchases and sells computer chips electronic components and integrated circuits petitioner and its predecessor pulsar components inc components developed a niche in their field that enabled them to take advantage of supply and demand imbalances caused by the production capacities of microchip manufacturers and the production needs of computer manufacturers petitioner located scarce parts during periods of low supply and high demand by using a network of brokers surplus houses distributors and manufacturers of which it had a working computer manufacturers obtain electronic components and microchips from three sources tiers of supply the first tier the primary source of supply of electronic components is a chip manufacturer such as intel micron or fujitsu approximately percent of the parts purchased by equipment manufacturers are purchased directly from chip manufacturers the second tier franchise distributors such as arrow electronics hamilton-avnet and schweber are typically large corporations that warehouse substantial inventories of parts franchised distributors have franchise agreements to represent product lines of certain manufacturers and they sell parts out of inventory for a set markup that is usually to percent the third tier consists of chip brokers and traders like petitioner knowledge and by using the sources of supply that were developed therefrom unlike its competitors petitioner derived economies by copying the trading operations of some of the large securities firms on wall street in new york new york petitioner’s traders worked out of a trading pit where purchasing and selling transactions were brokered in a matter of seconds petitioner’s traders did not have a set markup on parts sold instead they worked off market prices ie petitioner profited on the spread between the purchase and selling_price when it was able to match a customer's need with the integrated circuits that petitioner could locate petitioner carried minimal inventory had a high inventory turnover rate and had no written agreements with manufacturers petitioner generally did not order goods for which it did not have a buyer and in the rare cases that it did it always had the option of selling the goods before they were delivered or canceling the order petitioner's owners the officers were longtime friends who met in grade school they organized components in date by contributing a total of dollar_figure in cash in return for all of its stock mr laviano received percent of the stock and mr woll received the other percent the business of components was headquartered in the basement of the home of mr laviano's parents the officers used card tables and folding chairs as furniture and they rented telephones with the officers at the helm components prospered and became a successful entity although its gross_receipts varied greatly from year to year based on the volatility of the industry components reported the following results for the taxable years ended date through date date date date date sales dollar_figure dollar_figure dollar_figure dollar_figure gross_profit on sales dollar_figure dollar_figure dollar_figure dollar_figure gross_profit on sales as a percentage of sale sec_2_1 taxable_income loss dollar_figure dollar_figure dollar_figure dollar_figure retained earnings deficit dollar_figure dollar_figure dollar_figure dollar_figure in the fall of the officers agreed to transfer components to petitioner so that mr woll could increase his ownership percentage and john laviano mr laviano's younger brother could become a shareholder petitioner was organized on date from petitioner's organization through date mr laviano owned percent of its stock mr woll owned percent and john laviano owned the remaining percent petitioner's board_of directors consisted of mr laviano mr woll and john laviano petitioner commenced business on date petitioner conducted the same business as components the only changes were the addition of the word international to the name and the change in ownership percentages all of components' accounts and sources of supply that were developed prior to petitioner's organization and all employees who were trained prior to the organization of petitioner were transferred to petitioner a mr laviano mr laviano was petitioner's president he received a bachelor of science degree in accounting from st john's university in after graduating from college mr laviano worked for semi-specialists of america inc sai one of the largest and most profitable semiconductor brokerages in the nation sai was an electronics business that functioned as a middleman for computer chips and other electronic components much as petitioner did mr laviano worked for sai for approximately year while he was employed there mr laviano learned sai's business well enough to go into the business for himself during the year in issue mr laviano worked for petitioner approximately to hours per week weeks per year mr laviano was a devoted workaholic who was committed to petitioner's business and success b mr woll mr woll was petitioner's secretary and treasurer he graduated from yale university cum laude in receiving his bachelor of arts degree in economics and political science after graduating from college mr woll worked on wall street as a trader in u s treasury securities first for a g becker inc for about year and then for first international money markets at a g becker inc he placed third on its list of top salesmen for the month in which he left mr woll also did very well at first international money markets he left first international money markets in date to organize components with mr laviano during the year in issue mr woll worked for petitioner approximately to hours per week like mr laviano mr woll was a devoted employee who was totally dedicated and committed to petitioner's business and its success c the officers' duties the officers were involved in every aspect of petitioner’s business they performed all of its executive and managerial functions oversaw all of its employees and were directly responsible for its success the officers served as co-chief traders overseeing all of petitioner’s purchases and sales and approving all of its deals the officers bought and sold parts for petitioner quoted all of its prices and supervised all of its traders the officers recruited interviewed hired and trained petitioner’s employees the officers also were petitioner’s executive officers and managers they were directly responsible for profit maximization long-term business planning office automation cash management physical plant expansion marketing and all other management functions when not trading mr woll focused on administrative functions and was in charge of cash disbursements cash receipts billing receivables and investigating credit mr woll also dealt with petitioner’s accountants lawyers and bankers and he supervised petitioner's bookkeeping staff the officers supervised the shipping staff and they personally inspected every part received by petitioner in order to ensure that the parts were not counterfeit or defective petitioner's operations for the 3-year period ended with the year in issue petitioner's gross_receipts net of returns and allowances gross_income book income taxable_income officers' compensation officers' compensation percentages and officers' equity were rounded to the nearest dollar taxable_year gross ended receipts net_income taxable officers' gross july net per books net income1 compensation income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number before deduction of officers compensation this year petitioner's first represents approximately months of operation officer compensation percentages taxable officer compensation divided by year gross ended receipts gross net_income taxable july net_income per books net_income as of the end of these years petitioner reported the following total assets liabilities and equity taxable_year ended july total assets total liabilities equity dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number the officers' compensation from petitioner a overview the officers each signed an employment agreement with petitioner that entitled each of them to dollar_figure of compensation per year b mr woll's efforts mr woll recognized that he was a minority shareholder and he believed that in the absence of an employment agreement mr laviano could set mr woll's compensation at any amount one of the officers' first efforts to address the concerns of mr woll was to form petitioner giving mr woll a larger ownership_interest mr woll continued to try to negotiate a higher salary after petitioner's formation mr laviano on the other hand wanted to limit the amount mr woll was paid mr woll never threatened to leave the employment of petitioner if his compensation was not increased but he constantly tried to convince mr laviano to increase his compensation one of the ways mr woll attempted to convince mr laviano to increase his compensation was to report to mr laviano his estimate of what executives in other firms in petitioner's industry were making most of the information upon which mr woll based his estimate was obtained from the owners of companies that competed with petitioner after much discussion among themselves the officers agreed to set their salaries at dollar_figure a year for years beginning on date in doing so the officers considered what they understood other people in petitioner's industry were making they considered that they would be acting as chief traders as well as managers and executives they discussed whether they should receive commissions but decided to work strictly on a salary basis in agreeing to set their compensation at a fixed annual rate the officers did so with the understanding that it might not be possible for petitioner to pay them dollar_figure each year due to the cyclical nature of its industry and that any underpayment in a year would be made up when petitioner had the available_resources on date petitioner's board_of directors met and resolved that the compensation_for the next three years for mr peter woll and mr thomas laviano should be set at dollar_figure per year c amounts claimed by petitioner as officers' compensation the officers served as officers of petitioner during each of its taxable years ended date through date par e of the principal officer employment agreements states during some fiscal years of the corporation available cash may not allow compensation of the employee to the extent of immediate and long term effects of his efforts upon the profitability of the corporation it is acknowledged between the employee and the corporation that full compensation_for all employee’s services may not be possible from a cash standpoint during years in which there has been a downturn or recession in the semiconductor market therefore the corporation shall in setting compensation_for the employee in later more profitable fiscal periods take into account previously uncompensated services arising at former less profitable years petitioner's contracts with the officers also entitled them to benefits including automobiles financial counseling disability benefits any benefits including pension retirement profit sharing insurance and medical benefits provided by petitioner to its employees in general apartments and vacation condominiums reimbursement for expenses_incurred on behalf of petitioner and reimbursement for club_dues and expenses petitioner deducted the following officers' compensation on its federal corporate_income_tax returns for those years as follows taxable_year ended deduction claimed july mr laviano mr woll total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number total big_number big_number big_number a comparison of the officers' compensation and their stock ownership interests is as follows taxable_year ended july mr laviano mr woll d board resolution concerning undercompensation petitioner's board met on date and reported that each of the officers was actually paid less than the amounts that were fixed in their employment agreements specifically the board found the officers were entitled to receive dollar_figure per year but were actually paid the following amounts thomas laviano peter woll dollar_figure dollar_figure big_number big_number the board decided that petitioner owed mr laviano dollar_figure and that petitioner owed mr woll dollar_figure the board unanimously decided that petitioner would pay these debts in the taxable_year ended date petitioner's employees petitioner employed many individuals to buy and sell electronic components most of petitioner's employees did not have prior experience in the electronics industry before they commenced their employment with petitioner the officers taught petitioner's new employees to be traders by sitting next to them having the new employees watch them and answering the new employees' questions after a while the new employees were given simple tasks to do on their own and if they performed those tasks correctly the new employees were given a few well-established accounts to manage in order to develop their trading skills from through approximately eight individuals terminated their employment with petitioner or components in order to start a competing businesses petitioner also employed several individuals to support its sales and purchasing operations petitioner's support staff ranged from one to three employees in the shipping and receiving department one to two secretaries a bookkeeper and an individual to perform administrative functions a compensation of petitioner's employees petitioner generally paid its employees a rate of compensation which the officers thought was commensurate with each employee's skill and experience and particularly due to the fierce competition in petitioner's industry what the officers believed it would take to hire and retain the employee petitioner's compensation package differed depending upon whether the employee was a member of petitioner's sales and purchasing staff or its administrative or support staff petitioner unlike components did not have a pension_plan the only benefits that petitioner provided to its employees were paid vacations and beginning in the year in issue medical insurance petitioner's sales and purchasing staff received a base salary plus commissions for sales greater than monthly sales quotas they did not receive any other bonuses their commissions ranged from to percent and the average commission was percent of the gross_profits from the transactions consummated by the employee commissions were the bulk of the annual compensation received by sales or purchasing agents during the and calendar years petitioner paid its sales and purchasing employees the following amounts consequently such employees' annual compensation varied greatly depending on the economic conditions in petitioner's industry in periods of high profitability many of petitioner's sales personnel were highly compensated earning in excess of dollar_figure in more fallow periods petitioner's sales personnel earned only a fraction of that amount employee total john laviano1 michael lavelle kenneth forster ginny neitzel lee ackerly2 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number 1john laviano received commissions based on percent of the gross_profits from the transactions in which he was involved 2lee ackerley left the petitioner during to start a competing business petitioner paid its support staff a salary and occasional monthly bonuses depending on petitioner's profitability no bonuses were paid during periods of low profitability during periods of high profitability bonuses were mediocre and were paid with an intent to permit petitioner's support personnel to participate in its profits petitioner's retained earnings and dividend policy petitioner retained earnings for the 3-year period ended date were as follows taxable_year ended retained july earnings dollar_figure big_number big_number during these years petitioner paid the following dividends taxable_year ended dividends july mr laviano mr woll john laviano -0- -0- -0- dollar_figure dollar_figure dollar_figure big_number big_number big_number total big_number big_number big_number petitioner’s retained earnings increased by approximately big_number percent from dollar_figure on date to dollar_figure on date its shareholder’s equity increased by big_number percent from dollar_figure on date to dollar_figure on date even though petitioner had a cash surplus on date petitioner was retaining these funds for business reasons the officers' other entities the officers jointly or individually were engaged in other activities aside from their interest in petitioner they were equal partners in a partnership that was formed to increase their market share in petitioner's industry and to allow for volume discounts on purchases petitioner used the services of the other entities that were entirely owned by the officers services performed by these other entities included financial marketing and management consulting petitioner through the officers devoted some of components paid dividends of dollar_figure in its taxable_year ended date and dollar_figure in its taxable_year ended date its time to and performed services on behalf of the operations of these other entities opinion once again we are faced with perhaps one of the most litigated issues in federal income_taxation the deductibility of compensation paid to shareholders employees in the setting of a closely_held_corporation in order for employee compensation to be deductible by a cash_method taxpayer the compensation must be paid in the taxable_year for services rendered to the taxpayer in the conduct of its trade_or_business reasonable in amount and ordinary and necessary in character sec_162 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 sec_1_162-7 income_tax regs while each criterion may be at issue from time to time it is the reasonableness standard that presents the most difficult issue as the court has observed inherently there is a natural tension between shareholders employees who feel that they are entitled to be paid from a corporation's profits even to the exhaustion thereof of an amount that reflects their skills and efforts and a provision in the tax law that conditions the deductibility of compensation on the concept of reasonableness what is reasonable to the entrepreneur employee often may not be to the tax collector the term reasonable however must reflect the intrinsic value of employees in the broadest and most comprehensive sense mad auto wrecking inc v commissioner tcmemo_1995_153 the parties do not dispute that the officers' compensation was an ordinary_and_necessary_expense of petitioner thus we assume it was and we limit our discussion to the other two prongs and we pass on these prongs seriatim whether the compensation paid_by petitioner was reasonable a overview reasonable_compensation is determined by comparing the compensation paid to an employee with the value of the services that he or she performed in return such a determination is made with respect to each employee individually rather than with respect to the compensation paid to all employees collectively such a determination is a question of fact 877_f2d_647 8th cir affg per curiam tcmemo_1987_98 500_f2d_148 8th cir affg tcmemo_1973_130 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court 95_tc_525 affd 965_f2d_1038 11th cir respondent's determination is presumed correct and petitioner must prove it wrong rule a 290_us_111 rts inv corp v commissioner supra pincite the cases concerning reasonable_compensation are legion and list many factors to be considered in making this factual determination the factors which may be considered none of which is controlling in itself include a the employee's qualifications b the nature extent and scope of the employee's work c the size and complexities of the employer's business d a comparison of salaries paid with the employer's gross and net_income e the prevailing general economic conditions f a comparison of salaries with distributions to officers and retained earnings g the prevailing rates of compensation_for comparable positions in comparable concerns h the salary policy of the employer as to all employees i the amount of compensation paid to the particular employee in previous years j the employer's financial condition k whether the employer and employee dealt at arm's length l whether the employee guaranteed the employer's debt m whether the employer offered a pension_plan or profit-sharing_plan to its employees and n whether the employee was reimbursed by the employer for business_expenses that the employee paid personally see 853_f2d_1267 5th cir affg tcmemo_1986_407 elliotts inc v commissioner supra pincite8 671_f2d_167 6th cir revg and remanding 72_tc_793 charles schneider co v commissioner supra pincite mayson manufacturing co v commissioner supra pincite estate of wallace v commissioner supra pincite 73_tc_1142 see also mad auto wrecking inc v commissioner supra in analyzing these factors the court must carefully scrutinize the facts of a case in which the paying corporation is controlled by the employees to whom the compensation is paid in such a situation we must be convinced that the purported compensation was paid for services rendered by the employees as opposed to a distribution of earnings to them that the payor could not deduct rts inv corp v commissioner supra pincite 511_f2d_313 8th cir affg tcmemo_1974_44 charles schneider co v commissioner supra pincite 332_f2d_899 2d cir remanding tcmemo_1962_307 b employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation see eg home interiors gifts inc v commissioner supra pincite 59_tc_338 the officers are exceptionally qualified for petitioner's business by virtue of their education training experience and dedication they understand and control every aspect of petitioner's operations they are highly motivated and extremely productive employees they are the primary reason for petitioner's success the officers’ outstanding qualifications justify high compensation petitioner's profitability which rests upon its sales and the officers' ambition inventiveness and energy as opposed to petitioner's investment in capital are the primary reasons for petitioner's sales growth and success see home interiors gifts inc v commissioner supra pincite dave fischbein manufacturing co v commissioner supra pincite this factor favors petitioner c nature extent and scope of the employee's work an employee's position hours worked duties performed and general importance to the success of a business may justify high compensation elliotts inc v commissioner f 2d pincite6 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 mayson manufacturing co v commissioner supra home interiors gifts inc v commissioner supra pincite the officers performed all of petitioner's executive and managerial functions they performed or oversaw virtually all of its trading activities they supervised its daily operations including supervising and directing its employees and they made its business decisions given the vital role played by the officers in petitioner's operations and success and the long hours that they each dedicated thereto we view the officers as indispensable to petitioner's business petitioner's growth and prosperity are due directly to their skills dedication and creativity this factor favors petitioner see elliotts inc v commissioner supra pincite6 kennedy v commissioner supra pincite home interiors gifts inc v commissioner supra pincite dave fischbein manufacturing co v commissioner supra pincite d size and complexities of the employer's business courts have considered the size and complexity of a taxpayer’s business in deciding whether compensation is reasonable elliotts inc v commissioner supra pincite 528_f2d_176 10th cir affg 61_tc_564 mayson manufacturing co v commissioner f 2d pincite petitioner is a highly specialized semiconductor trading company and its split-second trading operations demand expertise petitioner's business is highly competitive with thousands of competitors trying to locate and sell the same parts as petitioner petitioner's unique trading method introduced by the officers enabled it to survive and become extremely profitable in a highly competitive industry petitioner's gross_receipts during the year in issue totaled more than dollar_figure million this factor favors petitioner see elliotts inc v commissioner supra pincite e comparison of salaries paid to net and gross_income courts have compared sales net_income and capital value to amounts of compensation in deciding whether compensation is reasonable elliotts inc v commissioner supra pincite mayson manufacturing v commissioner supra for the year in issue officers' salaries were percent of gross_receipts and percent of gross_income officers’ salaries were of book net_income before deducting officers' compensation and percent of taxable net_income before deducting officers' compensation these percentages are reasonable in light of the qualifications of the officers and the nature extent and scope of their work and the years of prior undercompensation during petitioner paid the officers less compensation than they were entitled to while they helped petitioner increase its gross_sales from dollar_figure in to dollar_figure in we also find relevant the fact that petitioner reported more than dollar_figure in taxable_income during the subject year notwithstanding its payment of large compensation to the officers this factor favors petitioner f general economic conditions this factor helps to determine whether the success of a business is attributable to general economic conditions as opposed to the efforts and business acumen of the employees general economic conditions may affect a business' performance and indicate the extent if any of the employees effect on the company mayson manufacturing co v commissioner supra pincite adverse economic conditions for example tend to show that an employee's skill was important to a company that grew during the bad years because petitioner's industry seeks to take advantage of supply imbalances present in the computer chip semiconductor market it is characterized by periods of rapid growth and profitability followed by periods of sharp decline petitioner faced declining sales during the subject year as market imbalances in supply began to correct themselves and petitioner was forced to compete with an increasing number of competitors although petitioner's gross_receipts declined significantly petitioner experienced an increase in its taxable_income retained earnings and shareholder’s equity the adverse economic conditions tend to show that the officers' skill and diligence were important to petitioner's success this factor favors petitioner g comparison of salaries with distributions to officers and retained earnings the failure to pay more than minimal dividends may suggest that reported compensation actually is in whole or in part a dividend 819_f2d_1315 5th cir affg tcmemo_1985_267 charles schneider co v commissioner f 2d pincite corporations however are not required to pay dividends shareholders may be equally content with the appreciation of their stock caused for example by the retention of earnings owensby kritikos inc v commissioner supra elliotts inc v commissioner supra home interiors gifts inc v commissioner t c pincite petitioner has a history of regularly declaring and paying dividends in reviewing the reasonableness of an employee's compensation we often apply a hypothetical independent investor standard to determine whether a shareholder has received a fair return on investment after the payment of the compensation in question owensby kritikos inc v commissioner supra pincite7 elliotts inc v commissioner f 2d pincite medina v commissioner tcmemo_1983_253 see also revrul_79_8 1979_1_cb_92 compensation is not unreasonable merely because a corporation pays an insubstantial portion of its earnings as dividends whether to pay a dividend and the amount thereof were business decisions made by petitioner's board taking into account that petitioner had accumulated sufficient earnings during profitable years and that petitioner might need to retain some or all of those earnings in order to weather less profitable periods that were likely ahead we refuse to second-guess the board's business judgment under the facts of this case we view its decisions concerning the payment of dividends and the amounts thereof as reasonable business decisions petitioner paid dollar_figure in dividends in the year at issue its shareholder’s equity grew from dollar_figure on date to dollar_figure on date its retained earnings grew from dollar_figure on date to dollar_figure on date see comtec sys inc v commissioner tcmemo_1995_4 in addition to the fact that the increase in petitioner's retained earnings most likely increased the value of its stock we believe that a hypothetical investor would have considered dollar_figure in retained earnings to have been a worthy performance for the 3-year period moreover the officers received dividends from petitioner's earnings the dividends per share increased from dollar_figure per share on date to dollar_figure per share on date on this record it is clear that an investment in petitioner's stock was very attractive and that the officers received an adequate share of petitioner's profits through dividends this factor favors petitioner h prevailing rates of compensation_for comparable positions in comparable companies both petitioner and respondent rely on expert testimony with respect to this factor expert testimony is appropriate to help bearing in mind that respondent has not determined that petitioner is liable for the accumulated_earnings_tax of sec_531 it is possible that she would agree that the large increase in petitioner's retained earnings was necessary for the reasonable needs of petitioner's business the court understand an area requiring specialized training knowledge or judgment fed r evid 93_tc_529 the court however is not bound by an expert's opinion we weigh an expert's testimony in light of his or her qualifications and with respect to all credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may either reject an expert's opinion in its entirety accept it in its entirety or accept selective portions of it 304_us_282 102_tc_149 86_tc_547 petitioner's expert is paul r dorf managing director of compensation resources inc of upper saddle river new jersey respondent's expert is e james brennan iii president of brennan thomsen associates inc of chesterfield missouri mr brennan is no stranger to this court having testified before us on no fewer than prior occasions see alondra indus ltd v commissioner tcmemo_1996_32 guy schoenecker inc v commissioner tcmemo_1995_539 mad auto wrecking inc v commissioner tcmemo_1995_153 and the cases cited therein we are not persuaded by either of the experts mr dorf's testimony was unconvincing because it did not directly address the factor at hand ie the prevailing rates of compensation_for comparable positions in comparable concerns considering his testimony in its entirety we find that mr dorf was retained by petitioner to advocate its position herein see 92_tc_101 we are no more convinced by mr brennan we have had difficulty accepting mr brennan's expert opinions in previous cases as in the past we have trouble accepting his conclusions as they are not based on data from businesses that are akin to the business at hand ie third-tier supply firms in the computer chip and semiconductor industry restating what we have previously stated with respect to mr brennan's expert testimony we are not satisfied that a reasonable level of compensation_for an executive like the officers can be accurately determined by reference to the industries brennan surveyed because of the absence of significant information on other businesses similar to petitioner's mad auto wrecking inc v commissioner supra quoting thomas a curtis m d inc v commissioner t c memo indeed comparing compensation paid to officers of companies that differ markedly provides guidance of dubious value see diverse indus inc v commissioner tcmemo_1986_84 niagara falls coach lines inc v commissioner tcmemo_1977_269 this factor favors neither party we consider it neutral i employer's salary policy as to all employees courts have considered salaries paid to other employees of a business in deciding whether compensation is reasonable home interiors gifts inc v commissioner t c pincite we look to this factor to determine whether the officers were compensated differently than petitioner's other employees merely because of the officers' status as shareholders owensby kritikos inc v commissioner f 2d pincite3 a reasonable longstanding and consistently applied compensation plan for example is evidence that compensation is reasonable elliotts inc v commissioner supra pincite petitioner generally offered its employees an amount that in its board's judgment was a competitive level of compensation designed to secure and retain employees petitioner paid its sales and purchasing staff a base salary commissions and benefits petitioner paid its other employees a salary some benefits and an occasional bonus this factor favors neither party we consider it neutral j compensation paid in prior years an employer may deduct compensation paid to an employee in a year although the employee performed the services in a prior year 281_us_115 see also r j nicoll co v commissione59_tc_37 and the cases cited therein in order to do so the employer must show that the employer intended to compensate the employee for past undercompensation and the amount of the undercompensation 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir petitioner has met both of these requirements its board found that during the 2-year period ended date the officers had not received dollar_figure of the compensation provided in their employment agreements its board decided that petitioner would pay this liability during the year in issue during the years prior to the year in issue petitioner experienced cash-flow problems particularly during its first year of operation and sought to preserve its cash petitioner deferred the payment of some of the officers' compensation until the year in issue this factor favors petitioner k employer's past and present financial condition petitioner grew and became very profitable its equity grew from dollar_figure on date to dollar_figure on date an increase of big_number percent this factor favors petitioner l whether employer and employee dealt at arm's length where an employer and an employee are not dealing at arm's length the amount of compensation paid may be unreasonable owensby kritikos inc v commissioner supra pincite elliotts inc v commissioner f 2d pincite see 284_f2d_697 2d cir affg tcmemo_1960_13 respondent argues that some of the compensation that petitioner paid to the officers was unreasonable by virtue of the fact that some portion of their compensation exceeded the amounts fixed in their employment agreements we disagree while it may have been good corporate form for petitioner to have amended the employment agreements to provide for the extra compensation such a formality is not dispositive of the realities here surely the compensation paid was agreed to by the officers and certainly the officers were in control of petitioner and could have had petitioner approve the increase in compensation it is not dispositive that petitioner failed to adhere to corporate formalities in setting the amount of compensation to the officers as the court observed in 67_tc_694 quoting reub issacs co v commissioner 1_bta_45 closely held corporations as is well known often act informally 'their decisions being made in conversations and oftentimes recorded not in minutes but by action ' see id pincite courts may give little or no weight to the lack of corporate formality in closely held corporations mad auto wrecking inc v commissioner tcmemo_1995_153 we find most relevant the percent of stock owned by each of the officers in determining whether their compensation is attributable to arm's-length bargaining mr woll was a minority shareholder and he was constantly trying to increase his ownership_interest and salary mr laviano on the other hand was the majority shareholder he wanted petitioner to keep cash reserves in the business for working_capital we believe that mr woll bargained at arm's length with petitioner given mr laviano's relationship to petitioner as its controlling shareholder we must inquire whether an independent investor would have paid mr laviano the amount of compensation that he received during the subject year see owensby kritikos inc v commissioner supra pincite7 see also elliotts inc v commissioner supra pincite7 we conclude that an independent investor would have approved of the compensation paid to mr laviano in view of the nature and quality of the services that he performed for petitioner and the effect of his services on a hypothetical investor's return on investment this factor favors petitioner m whether employee guaranteed employer's debt courts have considered whether an employee personally guaranteed his or her employer's debt in determining whether the employee's compensation is reasonable in certain situations an employee's personal guaranty of his or her employer's debt may entitle the employer to pay a greater salary to the employee than the employer would otherwise have paid see owensby kritikos inc v commissioner f 2d pincite n r j nicoll co v commissioner supra pincite see also acme constr co v commissioner tcmemo_1995_6 boca constr inc v commissioner tcmemo_1995_5 the officers guaranteed the repayment of dollar_figure that petitioner borrowed from the first national bank of long island on date thus at first blush this factor would appear to favor petitioner we bear in mind however that the dollar_figure proceeds were lent to the officers by petitioner interest free immediately after petitioner received these funds from the bank the fact that the officers received an interest-free_loan from petitioner negates the fact that the officers guaranteed the debt this factor favors neither party we consider it neutral n absence of pension_plan profit-sharing_plan courts have considered the absence of a pension_plan or a profit-sharing_plan in determining reasonable_compensation 853_f2d_1267 5th cir affg tcmemo_1986_407 kennedy v commissioner f 2d pincite such an absence may allow the employer to pay the employee more compensation than the employer would have paid had the employer offered the employee a pension_plan or a profit- sharing plan rutter v commissioner supra pincite petitioner did not have a pension_plan thus the officers did not receive the benefit of any pension contributions this factor favors petitioner o reimbursement of business_expenses courts have considered the reimbursement of business_expenses in determining reasonable_compensation an employer may pay greater compensation to an employee to reflect the fact that the employee is not being reimbursed for expenses that he or she paid on behalf of the employer id the officers were reimbursed for their out-of-pocket expenses_incurred on behalf of petitioner the record however does not disclose the exact amount of these expenses moreover it does not appear that any of those expenses were incurred with other than a corporate benefit in mind this factor favors neither party we consider it neutral p conclusion on reasonableness most of the factors described above favor petitioner and none of them favor respondent we conclude that the dollar_figure paid to mr laviano in was reasonable_compensation for that year we conclude likewise with respect to the dollar_figure paid to mr woll in whether compensation was paid for services rendered to petitioner according to respondent petitioner is not entitled to deduct all of the compensation paid to the officers because it paid part of this compensation_for services that they performed on account of other related companies we disagree although the officers provided some services to other related entities we are unable to find that these services were performed on behalf of anyone other than petitioner we hold that petitioner paid the officers the subject compensation_for services that they rendered to it conclusion based on the above we conclude that petitioner may deduct the dollar_figure that it paid to mr laviano and it may deduct the dollar_figure that it paid to mr woll in so concluding we have considered all arguments made by respondent for a contrary holding and to the extent not discussed above we find them to be without merit to reflect the foregoing decision will be entered for petitioner
